Citation Nr: 0004705	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-12 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
service-connected herniated nucleus pulposus at L4 to L5, 
with laminectomy and fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from December 1962 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.


FINDING OF FACT

Residuals of a herniated nucleus pulposus at L4 to L5, post 
laminectomy and fusion, consist of recurring back pain, 
limited lumbar motion and subjective complaints of sensory 
deficit, resulting in no more than severe disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
service-connected herniated nucleus pulposus at L4 to L5, 
post laminectomy and fusion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Factual Background

Service medical records reflect treatment for low back 
problems, with a diagnosis of herniated nucleus pulposus.  In 
April 1970, the veteran underwent lumbar laminectomy at L4 to 
L5 with a graft fusion.  In a rating decision dated in 
July 1970, the RO established service connection for a 
herniated nucleus pulposus at L4 to L5, with laminectomy and 
fusion, and assigned disability evaluations as follows:  10 
percent from July 16, 1969 to March 15, 1970; 100 percent 
from March 16, 1970 to July 31, 1970 (pursuant to 38 C.F.R. 
§ 4.30); and 40 percent thereafter.  The 40 percent 
evaluation has remained in effect to date.

VA examination in December 1970 showed no muscle spasm and no 
particular tenderness except for a mild degree over the 
lumbar region.  The veteran had moderate restriction of 
forward flexion and hyperextension.  Strength was normal and 
equal except for a mild degree of weakness at the left ankle 
on dorsiflexion, also including the toes.  There appeared to 
be some hyperesthesia following the left sciatic nerve 
distribution.  In general, the veteran was noted to have 
obtained excellent results and the examiner indicated that 
"as time progresses [the veteran] may improve even more than 
he is at the present time."  

The claims file contains a report of VA examination in 
December 1971, at which time the veteran complained of a lot 
of pain between his shoulder blades and a tingling feeling in 
the inside of the right thigh.  He reported tiring easily and 
wearing his brace periodically.  The veteran walked normally 
at the time of the examination.  There were two well-healed, 
asymptomatic back scars.  The veteran did not complain of 
tenderness in the low back area.  No muscle spasm was found.  
The veteran manifested forward bending to just short of the 
usual right angle, and lateral and backwards benign, and 
rotation were freely accomplished.  The veteran complained of 
pulling in back of his thighs upon straight leg raising, 
without associated back pain.  Sensation was grossly intact, 
without complaint of numbness in the lower extremity.  X-rays 
showed some compression at T5-T7.

Of record is a United States Postal Service pre-employment 
medical examination request form, dated in July 1995.  The 
veteran was questioned with respect to his arthritis of the 
back and hands, his shortness of breath, and his use of 
medications to include tranquilizers and/or antidepressant 
drugs, and asked to provide relevant records.  

VA records dated in February 1997 indicate that the veteran 
was in "back school" for instruction in strength and 
flexibility exercises.  One record notes an impression of 
status post L4 to L5 fusion, with a mild degree of disc 
degeneration and questionable left-sided L3 chronic 
radiculopathy.  The claims file contains records of physical 
therapy.  A March 1997 entry indicates that no neurologic 
deficit was noted.  In September 1997 the veteran reported 
some numbness in his left thigh; the impression was low back 
pain.  In February 1998 the veteran reported some numbness in 
his left thigh; the impression was low back pain.  A VA 
record of physical examination shows an impression of chronic 
low back pain with sensory deficits to the left lower 
extremity at the L2 and L3 dermatomes and with some 
mechanical complaints.  A VA outpatient record dated in May 
1998 reflects complaints of left-sided low back spasm of one-
week's duration after lifting heavy weight items; the veteran 
reported that he was unable to go to work.  He denied pain 
radiating down his legs and denied motor or sensory deficit.  
The impression was low back pain.

A fee-basis VA examination was conducted in March 1999.  The 
physician noted the veteran's history of a back injury in 
Vietnam, and diagnosis of a herniated disk in 1970, 
necessitating a diskectomy at L4 to L5 and a fusion.  The 
veteran complained of chronic low back pain, and reported 
currently experiencing a "low level of pain on an everyday 
basis."  The veteran further complained of numbness in the 
left anterior thigh area and in the left testicular region.  
He reported being unable to sit or stand for a prolonged 
period of time.  He also reported that sustained activities 
were difficulty for him.  Examination did not reveal painful 
motion of the lumbar spine or any spasm, weakness, tenderness 
fatigue or lack of endurance.  The veteran's posture and back 
musculature were normal.  Lumbar spine flexion was to 70 
degrees; extension was to 30 degrees; right and left lateral 
flexion were to 30 degrees; and right and left rotation were 
to 25 degrees, all without pain.  The physician commented 
that the veteran's range of motion was limited secondary to 
stiffness.  Motor function was within normal limits.  The 
examiner noted some decreased sensation on the left L2 to L3 
dermatome.  There was no sign of atrophy, or reflex 
asymmetry, the veteran's gait was normal and he was able to 
walk without an assistive device.

Analysis

The veteran's service-connected lumbar disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  Under that code, a  40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The veteran argues that his back disability is worse than 40 
percent and warrants at least a 60 percent evaluation.  He 
complains of back pain, and a loss of feeling and strength in 
his extremities.  The veteran has specifically argued that a 
VA physician refused to clear him for work as a postal clerk 
due to his back condition.  The veteran cited the physician 
as orally stating that "the fusion looks good, but your back 
is in horrible condition."  VA records do not reflect this 
opinion.  In any event, such a statement would not equate to 
any particular disability rating.  The veteran argues that he 
accepted a job "at a substantially lower rate of pay," and 
it appears that he continues to work in that job.

The most probative evidence of record as to the veteran's 
current disability status is the report of fee-basis VA 
examination conducted in March 1999.  See Francisco, supra.  
At that time the veteran himself reported experiencing a 
"low level of pain on an everyday basis" and indicated that 
sustained activities were difficulty for him.  However 
examination did not reveal painful motion of the lumbar spine 
or any spasm, weakness or tenderness.  Also, the veteran's 
posture and back musculature were normal.  Lumbar motion, to 
the extent possible, was performed without pain.  The 
physician did comment that the veteran's range of motion was 
limited secondary to stiffness and did note decreased 
sensation in the left dermatome.  However, reflexes in the 
lower extremities were present.  These findings are not 
consistent with pronounced disability and do not reflect that 
the veteran experiences persistent symptoms of sciatic 
neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings with only little intermittent relief.  
Nor do VA outpatient records reflect pronounced neurologic 
findings so as to warrant assignment of a 60 percent 
evaluation.  As such, the criteria for a 60 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 have 
not been met.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as set out below, the Board finds no basis 
upon which to assign a higher disability evaluation.  

In that regard, the Board notes that the veteran is already 
in receipt of the maximum available percentage rating 
provided under diagnostic codes pertinent to degenerative 
changes, limitation of lumbar motion and strain.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(1999).  Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(1999).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, 
Diagnostic Code 5293, under which the veteran is evaluated, 
includes contemplation of symptoms such as lost motion, spasm 
and degenerative changes.  As such, dual ratings under 
Diagnostic Code 5293 and Diagnostic Codes 5003, 5010, 5292, 
5295 would constitute pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the veteran's disability in 
light of the Court's decision in Bierman v. Brown, 6 Vet. 
App. 125 (1994).  Absent clinical evidence of existing 
neurologic symptoms resulting in additional disability such 
as a foot drop, however, a separate rating under a neurologic 
diagnostic code is not for application.

Also, the veteran's representative argues an inferred 
"secondary condition" and cites VAOPGCPREC 23-97 (July 1, 
1997).  In that opinion, General Counsel stated that when a 
knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999) and a veteran also has limitation of knee 
motion which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261 (1999), separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
Such opinion pertains to knee disabilities and has no 
application in this case.  The representative specially 
requested the Board "to grant service connection for 
limitation of motion as a result of spondylosis and 
degenerative disc disease."  Again, the Board emphasizes the 
provisions of 38 C.F.R. § 4.14.  The veteran's current 40 
percent evaluation under Diagnostic Code 5293 is based on 
consideration of factors to include motion limitation and a 
separate evaluation for such is not warranted.

The Board also recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40 provides that disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  The provisions of 38 C.F.R. § 4.45 and 
4.59 contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

Here, the 1999 examination report clearly sets out the 
absence of fatigue, weakness, atrophy, tenderness, or other 
indicators of additional functional loss noted under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board also reiterates 
examination findings pertinent to the lack of pain with back 
motion.  As such an increased evaluation is not warranted 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that the veteran's lumbar spine, in 
and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes the veteran's contention 
that his physician informed him of an inability to perform 
work as a postal clerk.  However, the veteran's assertion of 
being informed of such disability while in service 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Kirwin v. Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  The available record of the 
United States Postal Service reflects consideration of 
shortness of breath, arthritis in the hands, and the 
veteran's use of tranquilizer and anti-depressant medications 
in addition to any consideration of his lumbar disability.  
Moroever, the veteran, despite complaints of accepting a 
lower paying job, is working, and, although he complains of 
being unable to work some days during periods of 
exacerbation, he has been able to continue to work.  Also, 
subsequent to his lumbar surgery, the record does not contain 
evidence showing necessary hospitalization on a frequent 
basis due to his lumbar complaints. 

The  percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 40 percent schedular evaluation currently 
assigned to the veteran's lumbar spine disability.  What the 
veteran has not shown in this case is that his lumbar spine 
disability, in and of itself, results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

An evaluation in excess of 40 percent for a service-connected 
herniated nucleus pulposus at L4 to L5, with laminectomy and 
fusion, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

